         Case 2:20-cv-00966-NR Document 266 Filed 07/31/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR                           :
 PRESIDENT, INC., et al.,                      :
                                               : Civil Action No.: 2:20-cv-966-NR
                       Plaintiffs,             :
                                               :
        v.                                     :
                                               :
 KATHY BOOCKVAR, et al.,                       :
                                               :
                       Defendants.             :

                         NOTICE OF ENTRY OF APPEARANCE

       Kindly enter the appearance of Elizabeth A. Dupuis, Esquire and Babst, Calland, Clements

and Zomnir, P.C. as counsel for Defendant Lebanon County Board of Elections, in the above-

captioned action.

                                                   Respectfully submitted,

                                                   BABST, CALLAND, CLEMENTS
                                                   and ZOMNIR, P.C.

 Date: July 31, 2020                               /s/ Elizabeth A. Dupuis
                                                   Elizabeth A. Dupuis
                                                   PA I.D. No. 80149
                                                   bdupuis@babstcalland.com
                                                   330 Innovation Blvd., Suite 302
                                                   State College, PA 16803
                                                   814-867-8055

                                                   Counsel for Defendant Lebanon County
                                                   Board of Elections

                                                   Also counsel for Armstrong County Board of
                                                   Elections, Bedford County Board of Elections,
                                                   Blair County Board of Elections, Centre
                                                   County Board of Elections, Columbia County
                                                   Board of Elections, Dauphin County Board of
                                                   Elections, Fayette County Board of Elections,
                                                   Huntingdon County Board of Elections,
                                                   Indiana County Board of Elections,
Case 2:20-cv-00966-NR Document 266 Filed 07/31/20 Page 2 of 3




                                 Lackawanna County Board of Elections,
                                 Lawrence County Board of Elections, Mercer
                                 County Board of Elections, Montour County
                                 Board of Elections, Northumberland County
                                 Board of Elections, Venango County Board of
                                 Elections and York County Board of Elections
                                 (appearances previously entered)
         Case 2:20-cv-00966-NR Document 266 Filed 07/31/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing Entry of

Appearance was filed electronically and served via the Court’s CM/ECF system, pursuant to the

Federal Rules of Civil Procedure.



                                                  /s/ Elizabeth A. Dupuis
